  Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 1 of 20 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



 CHRISTOPHER M. COOPER,                            CASE NO.
 Administrator of the Estate of Deaunte
 Bell-McGrew,                                      JUDGE
 c/o Friedman & Gilbert
 55 Public Square, Suite 1055
 Cleveland, Ohio 44113,

        Plaintiff,

 -vs-

 CITY OF COLUMBUS, OHIO,                           COMPLAINT
 MATTHEW BAASE,
 JOHN NAREWSKI,                                    JURY TRIAL DEMANDED
 c/o Office of the Columbus City Attorney
 77 North Front Street
 Columbus, Ohio 43215,

        Defendants.



        Plaintiff Christopher M. Cooper, as administrator of the Estate of Deaunte Bell-McGrew,

for his complaint against Defendants City of Columbus, Matthew Baase, and John Narewski

alleges as follows:

                                        INTRODUCTION

        1.     This is a civil rights and wrongful death action. On October 29, 2015, Columbus

Division of Police Officers Matthew Baase and John Narewski shot and killed Deaunte Bell-

McGrew (hereinafter, “Decedent”, “Plaintiff” or “Deaunte”).

        2.     Deaunte was shot and killed on October 29, 2015 by Defendants Baase and

Narewski while lawfully sitting in a parked vehicle in the Amberly Square Apartment Complex.

        3.     Defendants Baase and Narewski shot Deaunte shot six times.

                                               1
  Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 2 of 20 PAGEID #: 1




       4.      Deaunte died as a result of those gunshot wounds.

       5.      Defendants Baase and Narewski confronted Deaunte in the parking lot under the

pretextual excuse of a “consensual encounter.”

       6.      Defendants Baase and Narewski confronted Deaunte in a manner that violated his

constitutional rights. They failed to follow well-established constitutional policing practices,

conducted an illegal seizure, and used deadly force excessively and unreasonably, among

numerous other violations of policy and law.

       7.      The Columbus Division of Police’s chain of command endorsed these

unconstitutional policing tactics that placed Deaunte and the public at unnecessary risk of death

and/or injury from not only Defendants Baase and Narewski, but also from other members of the

Columbus Division of Police who have a similar tendency to use force excessively, unreasonably,

and discriminatorily.

       8.      The policies, practices, and customs of the City of Columbus and Columbus

Division of Police were the moving force behind the constitutional violations suffered by Deaunte

Bell and were the cause of his death.

       9.      Plaintiff brings this federal civil rights action to hold the City of Columbus, the

Columbus Division of Police, and Defendants Baase and Narewski accountable for the tragic

death of Deaunte Bell-McGrew and to end civil rights violations carried out by Columbus

Division of Police Officers against members of the community.

                                   JURISDICTION AND VENUE

       10.     The Jurisdiction of the court is invoked pursuant to the Civil Rights Act, 42 U.S.C.

§1983 et seq; the Judicial Code, §§1331 and 1343(a); and the Constitution of the United States.

       11.     Supplemental jurisdiction over the related state law claims is invoked pursuant to

28 U.S.C. §1367.

                                                 2
  Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 3 of 20 PAGEID #: 1




        12.     Venue is proper in this District under 28 U.S.C. § 1391(b). The parties reside, or,

at the time the events took place, resided in this judicial district, and the events giving rise to

Plaintiff’s claim also occurred in this judicial district.

                                             THE PARTIES

         13.    Plaintiff Christopher M. Cooper, Esq., is the Administrator of the Estate of

 Deaunte Bell-McGrew, appointed by the Franklin County Probate Court on May 5, 2017 in Case

 No. 582248, and was a resident of Franklin County, Ohio at all times material to the subject

 incident.

         14.    Defendant City of Columbus, Ohio, is a political subdivision of the state of Ohio,

 organized and existing under the laws of the state of Ohio, and operating and conducting

 business in Franklin County, Ohio. Defendant City of Columbus is a “person” under 42 U.S.C.

 § 1983. The Columbus Division of Police is a subdivision of Defendant City of Columbus, Ohio.

 The City of Columbus, Ohio is the employer and principal of Defendants Baase and Narewski,

 and is responsible for the training, supervision, policies, practices, and customs of the Columbus

 Division of Police.

         15.    Defendant Matthew Baase was, at all times relevant to the allegations made in this

 complaint, a duly appointed police officer for the Columbus Division of Police, employed by

 the City of Columbus acting within the scope of his employment and under the color of state

 law. He is sued in his individual capacity.

         16.    Defendant John Narewski was, at all times relevant to the allegations made in this

 complaint, a duly appointed police officer for the Columbus Division of Police, employed by

 the City of Columbus acting within the scope of his employment and under the color of state

 law. He is sued in his individual capacity.



                                                    3
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 4 of 20 PAGEID #: 1




                                   FACTUAL ALLEGATIONS

                                          The Shooting

       17.    On October 29, 2015, around 9pm, Deaunte Bell-McGrew was sitting in a legally

parked vehicle in a parking lot in the Amberly Square Apartment Complex, just to the north of

2764 Brandy Drive, in the City of Columbus, County of Franklin, State of Ohio.

       18.    Deaunte was sitting in the vehicle speaking with a friend and her boyfriend.

       19.    Defendants Baase and Narewski, who were on duty as police officers for the

Columbus Division of Police, approached the vehicle under the pretextual excuse of a

“consensual encounter.”

       20.    Deante Bell-McGrew did not consent to this encounter with Defendants Baase and

Narewski.

       21.    Deaunte Bell-McGrew was an African-American man.

       22.    Defendants Baase’s and Narewski’s decision to target the vehicle and the people

inside it was racially-motivated, constitutes racial profiling, and selective enforcement of laws

based on race.

       23.    Defendant Narewski approached the person sitting on the front-driver’s side of the

vehicle and inquired about what the occupants of the vehicle were doing.

       24.    Suddenly, for no apparent reason, Defendant Narewski opened the back-driver’s

side door, where Deaunte was sitting. Narewski ordered Deaunte out of the vehicle.

       25.    Deaunte—while acting legally and within his constitutional rights—repeatedly

asked Defendant Narewski why he was being ordered from the vehicle, what he did to warrant

Narewski’s sudden and aggressive conduct, and what law Narewski believed Deaunte had

violated.



                                               4
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 5 of 20 PAGEID #: 1




        26.    Instead of answering Deaunte, Defendant Narewski replied, “I know exactly who

the fuck you are,” and physically grabbed Deaunte in an attempt to pull him from the vehicle.

        27.    Deaunte had no active warrants and was not engaging in any conduct giving rise

to reasonable suspicion or probable cause to invite a police interaction.

        28.    Defendant Narewski did not have reasonable suspicion or probable cause when he

approached the vehicle, opened the vehicle door, and grabbed Deaunte.

        29.    Defendant Narewski continued his attempt to pull Deaunte toward the open door

of the vehicle, ignoring Deaunte’s requests to understand why he was being removed from the

vehicle.

        30.    As Narewski pulled Deaunte toward the open door of the vehicle, Defendant

Baase was positioned on the passenger side of the vehicle.

        31.    Defendant Baase, standing on the outside of the vehicle, where the passenger door

remained closed, yelled, “Gun!”

        32.    Defendant Baase then fired a shot into the vehicle.

        33.    Defendant Narewski backed away from the vehicle and unholstered his firearm.

        34.    Defendant Narewski then repeatedly shot at Deaunte, who was still sitting in the

vehicle, hitting him at least five times.

        35.    Deaunte never pointed or attempted to point a gun at Defendants Baase or

Narewski before they shot him.

        36.    Deaunte did not pose a threat to the safety of any Defendant or anyone else at the

time Defendants shot him.

        37.    Deaunte was later declared dead as a result of his gunshot wounds.




                                                5
  Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 6 of 20 PAGEID #: 1




            38.   After this shooting, witnesses state that Deaunte was left wounded, without

 medical attention, for 15 to 30 minutes.

            39.   After this shooting, Defendants Baase and Narewski jointly agreed and/or

 conspired with one another to prepare false, misleading, and incomplete official reports and to

 give false, incomplete, and misleading versions of the events to their superiors and to the public.

            40.   To cover up their misconduct, Defendant Officers falsely claimed that Deaunte

 posed a threat sufficient to justify the use of deadly force.

            41.   Defendants acted negligently when they violated their duty to exercise due care

 for Deaunte.

            42.   Defendants committed the acts alleged in this complaint in a reckless, willful

 and/or wanton manner while engaged in police functions.

            43.   The totality of the facts surrounding the fatal shooting of Deaunte Bell-McGrew

 reveal that Defendants Baase’s and Narewski’s seizure of Deaunte: was motivated in significant

 part by his race; was part of a pattern and/or practice of targeting African-American people for

 seizures; and constitutes selective and racially-discriminatory enforcement.

            44.   The actions of the Defendants were taken jointly, in concert, and with shared

 intent.

                           The Critical Incident Response Team Investigation

           45.    The Critical Incident Response Team (CIRT) investigates all shootings involving

Columbus Division of Police Officers and other cases at the direction of the commander of the

Crimes Against Persons Bureau.

           46.    The CIRT consists of 12 detectives from various shifts in the homicide unit, as well

as the shift supervisors and the lieutenant over the homicide section.



                                                    6
  Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 7 of 20 PAGEID #: 1




       47.     The CIRT conducts the investigation into all police-involved shootings,

forwarding the results of that investigation to the Franklin County Prosecutor’s Office to be

presented to a grand jury.

       48.     After the grand jury proceeds with a no-bill, the investigative packet is forwarded

to the Columbus Division of Police Firearms Review Board to determine if the shooting was

within Columbus Division of Police (CDP) policy.

       49.     The Columbus Division of Police Chief makes the final decision on whether a

shooting is within CDP policy.

       50.     The Columbus Division of Police has an Officer Support Team, made up of

officers who have been involved in a “critical incident” in the past.

       51.     These officers respond to the scene of a police-involved shooting and provide

support and advice to the officers involved.

       52.     The CIRT Team Leader also provides initial training for Officer Support Team

members.

       53.     The Officer Support Team is trained to “steer [officers involved in a shooting] away

from talking about the incident.”

       54.     In that training, the CIRT Team Leader has instructed Officer Support Team

members to tell the officer involved in a shooting to not make a statement.

       55.     In addition to training the Officer Support Team, the CIRT Team Leader teaches

a class on CIRT Team “best practices” at the academy that any officer can sign up to take.

       56.     In this class, officers are taught that they do not have to give a statement to the

CIRT Team following a police-involved shooting.




                                                 7
  Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 8 of 20 PAGEID #: 1




       57.     The CIRT Team does not attempt to question an officer involved in a shooting

immediately, instead establishing a policy of giving an officer at least seven to fourteen days before

attempting to question them.

       58.     After a police officer is involved in a shooting, the CIRT Team allows the officer to

walk back through the scene.

       59.     During the walk through, the CIRT Team has a standing agreement with the

Fraternal Order of Police (FOP) that the CIRT Team will be allowed to ask three pre-determined

questions of the officers with their FOP attorney present.

       60.     In the CIRT Team’s investigative packet, they include information about a

victim’s alleged criminal history, gang affiliation, and known associates, among other

information.

       61.     No background information related to prior uses of force is provided in the CIRT

investigative packet regarding the officers involved in a shooting.

       62.     The CIRT Team’s investigative packet includes information about a victim’s drug

and alcohol use.

       63.     No drug or alcohol tests are performed or requested by the Columbus Division of

Police on an officer involved in a shooting.

       64.     Immediately following the death of Deaunte Bell-McGrew, CDP officers

conducting the CIRT investigation willfully, recklessly, and/or with deliberate indifference,

influenced and/or mischaracterized several witness’ statements, while overlooking or failing to

search for other witnesses to the shooting of Deaunte Bell-McGrew.




                                                   8
  Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 9 of 20 PAGEID #: 1




                       The City of Columbus and Columbus Division of Police
              Are the Moving Force Behind the Fatal Shooting of Deaunte Bell-McGrew

        65.     The City of Columbus and Columbus Division of Police (CDP) engage in a

troubling pattern of hiring, retaining, and failing to discipline officers who tend to use force

excessively and discriminatorily. This pattern including the hiring, retention, and failure to

discipline Defendants Baase and Narewski, and is directly related to the death of Deaunte Bell-

McGrew:

                (a) During his time as an officer with the Columbus Division of Police leading up
                    to Deaunte’s death, Defendant Baase had been the subject of at least 14 Internal
                    Affairs Bureau investigations;

                (b) During his time as an officer with the Columbus Division of Police leading up
                    to Deaunte’s death, Defendant Narewski had been the subject of at least 28
                    Internal Affairs Bureau investigations;

                (c) Despite these repeated internal investigations, Defendants Baase and Narewski
                    have rarely if ever been disciplined for their conduct: City of Columbus has
                    often failed to sustain allegations against them or to discipline them through the
                    chain of command.

        66.     The failure to properly train, supervise, and discipline Defendants Baase and

Narewski constitutes ratification and authorization of their conduct and reflects a pattern and

practice of unconstitutional policing practices within the Columbus Division of Police.

        67.     The City of Columbus and Columbus Division of Police failed to properly

investigate the circumstances surrounding Deaunte’s death, demonstrating the Division’s

ratification of their excessive use of force and a deliberate indifference to Deaunte’s right to be

free from excessive force. The Division’s failure to investigate in Deaunte’s case is part of a

pattern and practice of failing to investigate and discipline officers for the excessive use of force

against civilians.

        68.     The City of Columbus, Ohio and the Columbus Division of Police acted with

deliberate indifference, gross negligence, and reckless disregard to the safety, security, and

                                                   9
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 10 of 20 PAGEID #: 1




constitutional and statutory rights of the Decedent, and maintained, enforced, tolerated, permitted,

ratified, acquiesced in, and applied policies, practices, and/or customs of, among other things:

               (a) Training and authorizing Columbus Division of Police Officers to act
                   recklessly and aggressively with regard to the use of force against civilians;

               (b) Hiring, retaining, and assigning officers with demonstrably unreasonable
                   decision-making patterns and patterns of misconduct;

               (c) Subjecting civilians to excessive and unreasonable use of force and
                   unreasonable seizure;

               (d) Allowing officers to violate the constitutional rights of civilians and take other
                   unlawful action against civilians;

               (e) Failing to adequately train officers regarding the use of force and the use of
                   deadly force;

               (f) Failing to adequately train officers on plainclothes tactics and negligently
                   assigning officers to plainclothes duty;

               (g) Failing to adequately supervise officers and permitting unlawful officer
                   conduct;

               (h) Failing to adequately discipline officers regarding their unlawful conduct;

               (i) Failing to perform drug and alcohol tests on officers after their involvement in
                   police shootings;

               (j) Failing to adequately investigate police-involved shootings, and ratifying and
                   authorizing future unconstitutional uses of force;

               (k) Condoning and encouraging officers in the belief that they can violate the
                   constitutional rights of people like Deaunte Bell-McGrew, and that such
                   conduct will not adversely affect their opportunities for promotion and other
                   employment benefits.

       69.     The City of Columbus, Ohio and the Columbus Division of Police authorized,

acquiesced in, ratified, tolerated, permitted, or maintained policies, practices, and customs

permitting Columbus Division of Police Officers to engage in the unlawful and unconstitutional

acts set forth in the foregoing paragraph.




                                                 10
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 11 of 20 PAGEID #: 1




       70.     Defendants’ conduct alleged in this complaint constitutes a pattern of

constitutional violations based on a deliberate plan by defendants and/or on defendants’ deliberate

indifference, gross negligence, and/or reckless disregard to safety, security, and rights of Deaunte

Bell-McGrew and other civilians:

               (a) Defendant City of Columbus and Columbus Division of Police have a policy,
                   practice, and custom of allowing officers to violate the constitutional rights
                   of civilians;

               (b) Defendant City of Columbus and Columbus Division of Police have a policy,
                   practice, and custom of failing to adequately train, supervise, and discipline
                   officers who participate in such unlawful conduct;

               (c) Defendant City of Columbus and Columbus Division of Police have a policy,
                   practice, and custom of failing to implement constitutional CDP policies
                   and/or implementing unconstitutional CDP policies governing the conduct
                   of CDP officers;

               (d) The Team Leader for the Critical Incident Response Team had both actual
                   and constructive knowledge of the actions of Defendants Baase and
                   Narewski, as well as actual and constructive knowledge of the conduct of
                   detectives responsible for investigating police-involved shootings;

               (e) The Team Leader for the Critical Incident Response Team, along with the
                   CDP chain of command, authorized and encouraged the pattern and practice
                   of failing to adequately investigate officer-involved shootings;

               (f) The City of Columbus had actual and constructive knowledge of the conduct
                   of Defendants Baase and Narewski, as well as actual and constructive
                   knowledge of the conduct of the CDP chain of command in failing to train,
                   supervise, and discipline Defendants Baase, Narewski and others like them;

               (g) The City of Columbus actual and constructive knowledge of the actions of
                   Defendants Baase and Narewski, as well as actual and constructive
                   knowledge of the conduct of the CDP chain of command in implementing
                   policies, practices, and customs allowing CDP officers to violate the
                   constitutional rights of civilians;

               (h) The City of Columbus had actual and constructive knowledge of the actions
                   of Defendants Baase and Narewski, as well as actual and constructive
                   knowledge of the conduct of the CDP chain of command in implementing
                   policies, practices, and customs of failing to implement constitutional CDP
                   policies and/or implementing unconstitutional CDP policies governing the
                   conduct of CDP officers.


                                                 11
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 12 of 20 PAGEID #: 1




        71.     Upon information and belief, the City of Columbus and CDP have a history and

practice of selectively targeting African-Americans, and that the City was aware of this unlawful

practice through numerous complaints made by African-American citizens.

        72.     At the time of the events described in this complaint, Defendants’ and CDP’s

pattern of racially discriminatory conduct was established through policy, practice, and custom

of the City of Columbus and the Columbus Division of Police.

        73.     The City of Columbus effectively sanctioned and endorsed Defendants’ treatment

of Deaunte Bell-McGrew by failing to take any disciplinary or corrective action, as part of a

continuing pattern of unconstitutional policing by CDP officers.

                                                   Damages

        74.     As a direct and proximate result of the Defendants’ conduct as described in this

complaint, Deaunte Bell-McGrew suffered from terror and pain inflicted upon him, including

severe personal injuries and extreme emotional distress, during the course of this brutal attack

and as he died. Deaunte sustained damages, including, inter alia, violations of his constitutional

rights, pre-death pain and suffering, and post-death loss of enjoyment of his life.

        75.     As a direct and proximate result of the Defendants’ conduct as described in this

complaint, Deaunte Bell-McGrew’s next of kin and his community suffered and continue to

suffer, inter alia, severe grief, injury, pain and suffering, emotional and mental distress, loss of

love, comfort, affection, society, companionship, consortium, pecuniary loss, and expenses, as

well as other injuries as a result of his death.

        76.     The Estate of Deaunte Bell-McGrew has incurred, inter alia, medical, burial, and

other related expenses.




                                                     12
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 13 of 20 PAGEID #: 1




                                   FIRST CLAIM FOR RELIEF
                        42 U.S.C. § 1983 Claim – Unreasonable Seizure
                                against Individual Defendants

       77.     All of the foregoing paragraphs are incorporated as though fully set forth here.

       78.     The actions of the Defendants Baase and Narewski, as alleged in the preceding

paragraphs, violated Deaunte Bell-McGrew’s rights under the Fourth Amendment to the United

States Constitution to be secure in his person against unreasonable seizure, and his right to due

process under the Fourteenth Amendment to the United States Constitution, and caused the injuries

alleged in this complaint.

       79.     Deaunte Bell-McGrew was subjected to the use of excessive force in violation of

his Fourth Amendment rights.

       80.     Any reasonable officer knew or should have known that these rights at the time of

the complained conduct as they were clearly established at that time.

       81.     The actions of the Defendant Officers as alleged in this count of the complaint were

the direct and proximate cause of the constitutional violations set forth above, along with injuries

and damages to Deaunte Bell-McGrew and his heirs and next of kin.

       82.     Defendants are jointly and severally liable for this conduct.

                                SECOND CLAIM FOR RELIEF
42 U.S.C. § 1983 Claim - Racial Discrimination in Violation of the Equal Protection Clause
                              against Individual Defendants

       83.     All of the foregoing paragraphs are incorporated as though fully set forth here.

       84.     The actions of the Defendants Baase and Narewski, as alleged in the preceding

paragraphs, violated Deaunte Bell-McGrew’s rights under the Equal Protection Clause and the

Fourteenth Amendment to the United States Constitution, and caused the injuries alleged in this

complaint.



                                                13
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 14 of 20 PAGEID #: 1




       85.     Defendants Baase and Narewski selectively enforced the law when they seized

Deaunte Bell-McGrew based on his race.

       86.     Deaunte Bell-McGrew’s race was a motivating factor in the decision to detain him,

seize him, and subject him to the use of excessive force and deadly force.

       87.     Defendants’ actions had a discriminatory effect and were motivated by a

discriminatory purpose.

       88.     Deaunte Bell-McGrew was an African-American person, was a member of a

protected class, and had the clearly-established statutory right to be free from racially-motivated

detentions, arrests, searches, and seizures.

       89.     Any reasonable officer knew or should have known that these rights at the time of

the complained conduct as they were clearly established at that time.

       90.     Defendants’ conduct was undertaken with the purpose of depriving Deaunte Bell-

McGrew of the equal protection and benefits of the law, equal privileges and immunities under the

law, and due process in violation of the Fourteenth Amendment and 42 U.S.C. § 1983.

       91.     The actions of the Defendant Officers as alleged in this count of the complaint were

the direct and proximate cause of the constitutional violations set forth above, along with injuries

and damages to Deaunte Bell-McGrew and his heirs and next of kin.

       92.     Defendants are jointly and severally liable for this conduct.

                                THIRD CLAIM FOR RELIEF
             42 U.S.C. § 1983 Monell Claim against Defendant City of Columbus

       93.     All of the foregoing paragraphs are incorporated as though fully set forth here.

       94.     At all times material hereto, Defendants were employees and/or agents of

Defendant City of Columbus, acting within the course and scope of their employment, and in




                                                14
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 15 of 20 PAGEID #: 1




furtherance of the interest of Defendant City of Columbus, and with Defendant City of Columbus’

consent.

        95.     The actions of the individual Defendant Officers, as alleged above, were taken

pursuant to one or more interrelated de facto policies (even if not official written edicts), practices

and/or customs of civil rights violations and unconstitutional practices of the City of Columbus

and the Columbus Division of Police.

        96.     The City of Columbus, at all times relevant herein, approved, authorized, and

acquiesced in the unlawful and unconstitutional conduct of its respective employees and/or agents

and consequently is directly liable for the acts of those agents, pursuant to 42 U.S.C. § 1983.

        97.     Despite the facts and circumstances surrounding this shooting which clearly

demonstrate that the actions of the Defendant Officers were unreasonable and unlawful, upon

information and belief, the City of Columbus failed to effectively investigate or impose any

discipline on the Defendant Officers for their illegal behavior.

        98.     At all times relevant, Defendant City of Columbus and the Columbus Division of

Police had interrelated de facto policies, practices, and customs which included, inter alia:

                (a) the failure to properly hire, train, supervise, discipline, transfer, monitor,
                    counsel and/or otherwise control their police officers who engage in
                    unjustified use of excessive and unreasonable force;

                (b) the failure to properly hire, train, supervise, discipline, transfer, monitor,
                    counsel and/or otherwise control their police officers who engage in
                    racially-motivated and/or racially-discriminatory policing;

                (c) the failure to properly investigate the use of excessive and unreasonable
                    force against civilians;

                (d) the failure to properly investigate racially-motivated and/or racially-
                    discriminatory policing;




                                                   15
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 16 of 20 PAGEID #: 1




               (e) the failure to properly discipline, supervise, monitor, counsel and
                   otherwise control police officers who engage in unjustified use of
                   excessive and unreasonable force;

               (f) the failure to properly discipline, supervise, monitor, counsel and
                   otherwise control police officers who engage in racially-motived and/or
                   racially-discriminatory policing;

               (g) the failure to properly train and supervise police officers to operate
                   within the bounds of the constitution, particularly in regard to seizures,
                   use of deadly force, and racially-discriminatory policing;

               (h) the police code of silence.

       99.     The aforementioned de facto policies, practices, and customs of the Columbus

Division of Police include acts of excessive use of force, racially-discriminatory policing, and

other willful, wanton, and/or reckless behavior leading to harmful consequences to citizens.

       100.    The Columbus Division of Police has engaged in little or no meaningful

investigation or disciplinary action in response to the misconduct of their officers, thereby

creating a culture or climate where members of the police department can escape their acts of

misconduct with impunity.

       101.    The City of Columbus was the moving force behind the conduct of the Defendant

Officers in shooting and killing Deaunte Bell-McGrew.

       102.    The policy, practice, and custom of a police code of silence results in police

officers refusing to report instances of police misconduct of which they are aware, including

unlawful searches, seizures, and prosecutions, despite their obligation under police regulations to

do so, and also includes police officers either remaining silent or giving false and misleading

information during official investigations in order to protect themselves or fellow officers from

internal discipline, civil liability or criminal charges, in cases where they or their fellow officers

have engaged in misconduct.



                                                  16
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 17 of 20 PAGEID #: 1




       103.    The de facto policies, practices and customs of failing to hire, train, supervise,

monitor, discipline, transfer, counsel and/or control police misconduct and the code of silence are

interrelated and exacerbate the effects of each other, to institutionalize police lying and immunize

police officers from discipline.

       104.    That the unconstitutional actions of the Defendants as alleged in this complaint

were part and parcel of a widespread municipal policy, practice, and custom is further established

by the involvement in, and ratification of, these acts by municipal supervisors and policymakers,

as well as by a wide range of other police officials, officers, and divisions or units of the

Columbus Division of Police.

       105.    The policies, practices and/or customs alleged in this complaint, separately and

together, are the proximate cause of the injuries to Deaunte Bell-McGrew and his heirs and next

of kin because Defendants had good reason to believe that their misconduct would not be revealed

or reported by fellow officers or their supervisors, and that they were immune from disciplinary

action, thereby protecting them from the consequences of their unconstitutional conduct.

       106.    But for the belief that they would be protected – both by fellow officers and by

the Columbus Division of Police – from serious consequences, the Defendant Officers would not

have engaged in the conduct that resulted in the injuries to Deaunte Bell-McGrew and his heirs

and next of kin.

       107.    Defendant City of Columbus has a policy, practice and custom of conspiring to

interfere with and to deprive Plaintiffs of their causes of action by allowing suspect officers

unreasonable and harmful concessions during investigations of police-involved shootings.

       108.    The policies, practices and customs described above have been the subject of civil

rights investigations, previous lawsuits and have been well known within the Columbus



                                                 17
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 18 of 20 PAGEID #: 1




community for many years. These policies, practices and customs have been perpetuated by line

officers including Defendants Baase and Narewski, and policymakers and those responsible for

hiring, training and supervision of police officers within the City of Columbus who have all acted

negligently, recklessly, intentionally, knowingly and with deliberate indifference to the serious

safety needs of the people of Columbus, including Deaunte Bell-McGrew.

        109.    The interrelated policies, practices and customs, as alleged in this complaint,

individually and together, were maintained and implemented with deliberate indifference, and

encouraged the Defendant Officers to commit the acts alleged in this complaint against Deaunte

Bell-McGrew.

        110.    The City of Columbus therefore acted as the moving force behind and the direct

and proximate causes of the violations of Deaunte Bell-McGrew’s constitutional rights and all

injuries and damages suffered by him and his heirs and next of kin.

                                   FOURTH CLAIM FOR RELIEF
                              State Law Claim for Wrongful Death
                                  Pursuant to Ohio R.C. § 2125

        111.    All of the foregoing paragraphs are incorporated as though fully set forth here.

        112.    Deaunte Bell-McGrew is survived by his heirs and next of kin. They have suffered

and will continue to suffer, inter alia, pecuniary loss, loss of his aide, comfort, consortium, society,

companionship, guidance, advise, counsel, assistance, attention, and protection, as well the grief

and sorrow from the loss of the love and affection of and for their loved one, and otherwise suffered

damages to their detriment.

        113.    Deaunte Bell-McGrew’s heirs and next of kin have suffered mental anguish caused

by his death, as well as mental anguish as a result of the circumstances surrounding his death.

        114.    Reasonable funeral and burial expenses have been incurred.



                                                  18
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 19 of 20 PAGEID #: 1




       115.    The Defendant officers otherwise acted negligently, intentionally, willfully,

wantonly, and/or recklessly in committing the acts alleged in this complaint, which resulted in the

injuries and wrongful death of Deaunte Bell-McGrew and damages suffered by his Estate.

       116.    As a direct and proximate result of the actions of the Defendants in this complaint,

Deaunte Bell-McGrew died, subjecting the Defendants to liability pursuant to Ohio Revised Coe3

§§ 2125.01-03.

                                     FIFTH CLAIM FOR RELIEF
                                 State Law Claim for Survivorship

       117.    All of the foregoing paragraphs are incorporated as though fully set forth here.

       118.    Plaintiff further claims that as a direct and proximate result of the willful, wanton,

reckless, and unconstitutional conduct of the Defendants as alleged herein, individually and/or

jointly, and/or by and through their agents and/or employees, Deaunte Bell-McGrew was caused

to suffer mental anguish and conscious physical pain and suffering prior to his death, for which

compensation is sought.

       119.    Defendants owed Deaunte Bell-McGrew a duty of care, they breached that duty,

and their breach of duty was the proximate cause of Deaunte Bell-McGrew’s death.

       120.    The Plaintiff brings this survivor action pursuant to Ohio Revised Code § 2305.21.

                                       PRAYER FOR RELIEF

       Plaintiff demands that judgment be entered in his favor on all counts and prays the Court

to award the following relief:

       a.      An award of actual and/or compensatory damages against all Defendants in
               an amount to be determined at trial that will fully and fairly compensate the
               Estate of Deaunte Bell-McGrew for the injuries and damages he and his
               next of kin suffered;




                                                19
 Case: 2:19-cv-03105-ALM-KAJ Doc #: 1 Filed: 07/17/19 Page: 20 of 20 PAGEID #: 1




       b.     An award of punitive damages against Defendants Baase and Narewski in
              an amount to be determined at trial that will serve to adequately punish and
              deter the acts and omissions alleged in this complaint;

       c.     An award of attorneys’ fees and the costs of this action pursuant to 42
              U.S.C. Section 1988;

       d.     Pre-judgment interest; and

       e.     All such other relief to which Plaintiff is entitled and/or this Court deems
              equitable.



        TRIAL BY JURY ON ALL CLAIMS FOR RELIEF HEREBY DEMANDED.




Dated: July 17, 2019                              /s/ Jacqueline Greene
                                                 Jacqueline Greene (0092733)
                                                 Sarah Gelsomino (0084340)
                                                 Terry H. Gilbert (0021948)
                                                 FRIEDMAN & GILBERT
                                                 55 Public Square, Suite 1055
                                                 Cleveland, OH 44113-1901
                                                 T: 216-241-1430
                                                 F: 216-621-0427
                                                 jgreene@f-glaw.com
                                                 sgelsomino@f-glaw.com
                                                 tgilbert@f-glaw.com

                                                 Counsel for Plaintiff




                                              20
